Citation Nr: 0931683	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.   04-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
syndrome and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for tendonitis of the 
left shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.  Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 through April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.   VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
back and shoulder disabilities.   Generally, entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A.  
§§ 1110, 1131 (West 2002); 38 C.F.R.  § 3.303(a) (2008).  
See also Pond v.  West, 12 Vet.  App.  341, 346 (1999).

This matter was remanded in March 2007 in order for adequate 
notice to be provided the Veteran, as well as so that he 
could be afforded a VA examination with regard to these 
claims.   These remand directives were complied with.   Since 
then, the Veteran submitted a handwritten statement 
suggesting that he received treatment for both his shoulder 
and back problems close in time with his separation from 
service in 1966.   In particular, he states that a Dr.  King 
treated his shoulder and lower back in the late 1960's or 
early 1970's.   See June 2009 handwritten statement.   A 
review of the claims folder reveals that there are no records 
from Dr.  King in the file.   Because records pertaining to 
treatment of the claimed disabilities close in time with the 
Veteran's active service are clearly relevant to this claim, 
this matter must be remanded in accordance with VA's 
regulation.   Under 38 C.F.R.  § 3.159(c)(1), VA has a duty 
to assist the Veteran in obtaining private treatment records 
such as those of Dr.  King.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran a completed 
and signed Authorization to Obtain records 
from Dr.  Ralph King, which includes 
complete contact information, such as the 
name of the practice an address, as well 
as dates of treatment.   Considering the 
age of the records being sought, the 
Veteran should be notified that he should 
provide any possible sources for relevant 
treatment records since his active 
service, and that he should provide copies 
of those treatment records, if he has 
them.   

All records obtain, attempts to obtain 
records, as well as any negative 
responses, should be associated with the 
claims folder.

2.  Readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.   
Kutscherousky v.  West, 12 Vet.  App.  369 (1999).

This claim must be afforded expeditious treatment.   The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp.  2008).



_________________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A.  § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.   This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.   
38 C.F.R.  § 20.1100(b) (2008).




